DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species election applied to claims 1-3, 5, 7-9, and 11 in the reply filed on 8/3/2022 is acknowledged.
Claims 4, 6, 10, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/2022.

Claim Status
Claims 1-12 are pending. 
Claims 4, 6, 10 and 12 are withdrawn as being directed to a non-elected invention, the election having been made on 8/3/2022.
Claims 1-3, 5, 7-9, and 11 have been examined.

Priority
This application is a CON of 16266873 02/04/2019ABN
16266873 is a CON of 14995910 01/14/2016 (ABN) and claim foreign priority of EPO EP15151488.2 filed on 01/16/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  the term “PPG” should be full name of “postprandial plasma glucose” when it is first used in claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear with respect to the term “a pediatric patient”. The specification disclosed the pediatric patient may have an age of at least 10 years (p25, para 4), may have an age of less than 18 years (p25, para 5), or may have an age of at least 10 years and age of less than 18 years (p7, para 3-5). However, the specification failed to distinctly define the term of “a pediatric patient” with respect to the age. Since the term " a pediatric patient " is not distinctly defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree via a closed definition, not via examples (p30, inclusion criteria), one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-3, 5, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Silvestre et al. (EP 2324853 A1) and evidenced by FDA guidance (6/3/2003).
Claim 1 is drawn to a method of treating type 2 diabetes mellitus in a pediatric patient comprising administering lixisenatide or a pharmaceutically acceptable salt thereof ("lixisenatide") to the pediatric patient in need thereof at a dose of 5 μg or 10 μg, per day, wherein the treatment with lixisenatide reduces the levels of plasma glucagon in the pediatric patient. The wherein clause neither changes the structure or dosage of administered lixisenatide, nor adds a manipulated step to the method of treatment; thus, it does not have significant patent weight. See MPEP 2111.04 (I) states “a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” 
Silvestre et al. teach “Lixisenatide as add-on to metformin in the treatment of diabetes type 2” (Title). Silvestre et al. teach a method of treating diabetes type 2 comprising injection of lixisenatide (synonym of AVE0010) once a day in the morning within 1 hour prior to Experimental breakfast (first 2 weeks of double-blind period: titration 10 to 15 μg, then 15 to 20 
    PNG
    media_image1.png
    167
    841
    media_image1.png
    Greyscale
μg) on top of metformin background therapy as follows [0038], “at once envisaged” dose of Lixisenatide at 10, 15, or 20 μg per day. Silvestre et al. teach the treated subject at age range of 18 to 50 years intrinsically comprising both pediatric and adult patients [0021]. FDA guidance is recited as evidence to show patients of age 12-21 defined as pediatric patients (See Table PDF-page 4 shown as follows).

    PNG
    media_image2.png
    194
    564
    media_image2.png
    Greyscale

With respect to claims 2-3, Silvestre et al. teach the treatment of a subject suffering from diabetes type 2, wherein diabetes type 2 is not adequately controlled by treatment with metformin alone [0022], reading on the limitation of claims 3. Silvestre et al. further teach metformin is administered orally [0016, claim 3], reading on the limitation of claim 2.
With respect to claim 5, Silvestre et al. teach the method of treating diabetes mellitus type 2 with metformin and AVE0010 is an add-on therapy [0018, 0034].
With respect to claim 7, Silvestre et al. teach a method of treating type 2 diabetes mellitus in a pediatric patient comprising administration of 10 μg lixisenatide [0038]. The wherein clause neither changes the structure or dosage of administered lixisenatide, nor adds a manipulated step to the method of treatment; thus, it does not have significant patent weight. Thus, Silvestre et al. and evidenced by FDA guidance satisfy the limitation of claim 7.
With respect to claims 8-9, Silvestre et al. teach the treatment of a subject suffering from diabetes type 2, wherein diabetes type 2 is not adequately controlled by treatment with metformin alone [0022], reading on the limitation of claims 9. Silvestre et al. further teach metformin is administered orally [0016, claim 3], reading on the limitation of claim 8.
With respect to claim 11, Silvestre et al. teach the method of treating diabetes mellitus type 2 with metformin and AVE0010 is an add-on therapy [0018, 0034].

2.	Claims 1-3, 5, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenz et al. (Regulatory Peptides. 2013; 185:1-8.) and evidenced by FDA guidance (6/3/2003).
Claim 1 is drawn to a method of treating type 2 diabetes mellitus in a pediatric patient comprising administering lixisenatide or a pharmaceutically acceptable salt thereof ("lixisenatide") to the pediatric patient in need thereof at a dose of 5 μg or 10 μg, per day, wherein the treatment with lixisenatide reduces the levels of plasma glucagon in the pediatric patient. The wherein clause neither changes the structure or dosage of administered lixisenatide, nor adds a manipulated step to the method of treatment; thus, it does not have significant patent weight. See MPEP 2111.04 (I) states “a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” 
Lorenz et al. teach “Effects of lixisenatide once daily on gastric emptying in type 2 diabetes-Relationship to postprandial glycemia” (Title). Lorenz et al. teach lixisenatide was injected subcutaneously using an ascending dose range of 5-20 μg to treat type 2 diabetes mellitus (T2DM) in the abstract and lixisenatide was injected at an initial dose of 5 μg (p2, col 2, 2.3 Protocol). Lorenz et al. further teach the treated patients are 18-70 years old (p2, col 1, 2.2 Patients). FDA guidance is recited as evidence to show patients of age 12-21 defined as pediatric patients (See Table PDF-page 4 shown as follows).

    PNG
    media_image2.png
    194
    564
    media_image2.png
    Greyscale

With respect to claim 2, Lorenz et al. teach the T2DM patients treated up to two oral antidiabetic drugs of metformin and/or sulfonylurea (p2, col 1, 2.2. Patients).
With respect to claims 3 and 5, Lorenz et al. teach lixisenatide is a new once-daily GLP-1 receptor agonist. In a dose ranging study in patients with T2DM inadequately controlled with metformin (p2, col 1, para 2), reading on add-on therapy to metformin.
With respect to claim 7, Lorenz et al. teach lixisenatide was injected subcutaneously using an ascending dose range of 5-20 μg to treat type 2 diabetes mellitus (T2DM) in the abstract and lixisenatide was injected at an initial dose of 5 μg (p2, col 2, 2.3 Protocol). The wherein clause neither changes the structure or dosage of administered lixisenatide, nor adds a manipulated step to the method of treatment; thus, it does not have significant patent weight. Thus, Lorenz et al. and evidenced by FDA guidance satisfy the limitation of claim 7.
With respect to claim 8, Lorenz et al. teach the T2DM patients treated up to two oral antidiabetic drugs of metformin and/or sulfonylurea (p2, col 1, 2.2. Patients).
With respect to claims 9 and 11, Lorenz et al. teach lixisenatide is a new once-daily GLP-1 receptor agonist. In a dose ranging study in patients with T2DM inadequately controlled with metformin (p2, col 1, para 2), reading on add-on therapy to metformin.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestre et al. (EP 2324853 A1) in view of FDA guidance (June 3, 2003).
Claim 1 is drawn to a method of treating type 2 diabetes mellitus in a pediatric patient comprising administering lixisenatide or a pharmaceutically acceptable salt thereof ("lixisenatide") to the pediatric patient in need thereof at a dose of 5 μg or 10 μg, per day, wherein the treatment with lixisenatide reduces the levels of plasma glucagon in the pediatric patient. The wherein clause neither changes the structure or dosage of administered lixisenatide, nor adds a manipulated step to the method of treatment; thus, it does not have significant patent weight. See MPEP 2111.04 (I) states “a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” 

    PNG
    media_image1.png
    167
    841
    media_image1.png
    Greyscale
Silvestre et al. teach “Lixisenatide as add-on to metformin in the treatment of diabetes type 2” (Title). Silvestre et al. teach a method of treating diabetes type 2 comprising injection of lixisenatide (synonym of AVE0010) once a day in the morning within 1 hour prior to Experimental breakfast (first 2 weeks of double-blind period: titration 10 to 15 μg, then 15 to 20 μg) on top of metformin background therapy as follows [0038], “at once envisaged” dose of Lixisenatide at 10, 15, or 20 μg per day. Silvestre et al. teach the treated subject at age range of 18 to 50 years intrinsically comprising both pediatric and adult patients [0021].
Silvestre et al. do not explicitly teach the treated type 2 diabetes mellitus comprising a pediatric patient. 

    PNG
    media_image2.png
    194
    564
    media_image2.png
    Greyscale
FDA guidance is recited to show the age range of pediatric patients up to 21 years old as follows (p2, pediatric populations), reading on claim 1. MPEP 2144.05 (I) states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
With respect to claims 2-3, Silvestre et al. teach the treatment of a subject suffering from diabetes type 2, wherein diabetes type 2 is not adequately controlled by treatment with metformin alone [0022], reading on the limitation of claims 3. Silvestre et al. further teach metformin is administered orally [0016, claim 3], reading on the limitation of claim 2.
With respect to claim 5, Silvestre et al. teach the method of treating diabetes mellitus type 2 with metformin and AVE0010 is an add-on therapy [0018, 0034].
With respect to claim 7, Silvestre et al. in view of FDA guidance a method of treating type 2 diabetes mellitus in a pediatric patient comprising administration of 10 μg lixisenatide. The wherein clause neither changes the structure or dosage of administered lixisenatide, nor adds a manipulated step to the method of treatment; thus, it does not have significant patent weight. Thus, Silvestre et al. in view of FDA guidance satisfy the limitation of claim 7. 
With respect to claims 8-9, Silvestre et al. teach the treatment of a subject suffering from diabetes type 2, wherein diabetes type 2 is not adequately controlled by treatment with metformin alone [0022], reading on the limitation of claims 9. Silvestre et al. further teach metformin is administered orally [0016, claim 3], reading on the limitation of claim 8.
With respect to claim 11, Silvestre et al. teach the method of treating diabetes mellitus type 2 with metformin and AVE0010 is an add-on therapy [0018, 0034].
One of ordinary skill in the art before the effective fining date of this invention would have found it obvious to combine Silvestre’s method and composition with FDA guidance because (a) Silvestre et al. teach administration of lixisenatide (synonym of AVE0010) to treat type 2 diabetes mellitus for age range of 18 to 50 years and (b) FDA guidance suggests patients at age 12-21 can be classified in a pediatric subgroup for a similar treatment. The combination would have reasonable expectation of success because both references teach patient’s age for disease treatment. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
08-September-2022




/LARRY D RIGGS II/            Supervisory Patent Examiner, Art Unit 1658